DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 12/14/2021.
	Claims 1-2, 4, 6-9, 13-15 and 17-18 have been amended. Claims 3, 10 and 16 have been canceled. Claims 1-2, 4-9, 11-15 and 17-18 remain pending in the application. 
Response to Amendment

The amendment filed 12/14/2021 has been entered. Claims 1-2, 4, 6-9, 13-15 and 17-18 have been amended. Claims 3, 10 and 16 have been canceled. Claims 1-2, 4-9, 11-15 and 17-18 remain pending in the application. 
Applicant amendment to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/14/2021. The objection has been withdrawn in view of the amended Drawings.
Applicant arguments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 09/14/2021. The objection has been withdrawn in view of the amended claims.
Applicant arguments to the claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 


Response to Arguments

Regarding Applicant’s arguments, on page 8-17 of the remark filed on 12/14/2021, on the newly amended limitations of independent claims 1 and 14: “but not the log itself”, arguments are not persuasive.
 Applicant argues on page 12 paragraphs 3-4 of the remarks filed on 12/14/2021 that the cited references fail to expressly or inherently disclose or make obvious the amended features incorporate that the stage record does not include the log itself. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Kaza teaches in Par. (0009-0017) the compiling or collecting of the stage records includes the results and metadata but does not include the table or log of the stage.  Kaza further teaches in Par. (0005) the use of logs or records defined as blocks that are to be provided. Kaza explains in Par, (0035) the use of one log or in this case the one block of the blockchain being sent that does not include the other log or block corresponding to the stage. The instant application discloses in the specification on Par. (0060) that it will not include the stage log because of the large amount of data included in it corresponding to the capacity and size that would prohibit or cause issue to the computing. Therefore Examiner interpreting the stage record not including the stage log as the stage recording only compiling or collecting result data or 



 	However Regarding Applicant’s arguments, on page 8-17 of the remark filed on 12/14/2021, on the newly amended limitations of independent claim 1: “a unique name of the first stage, a size of the artifact, , the log including line-by-line messages generated by the first stage;”
The newly amended limitations of independent claim 8: “the metadata including a unique name of the stage, a size of the artifact, the log including line-by-line messages generated by the stage;”
	The newly amended limitations of independent claim 14: “a size of the artifact, and a unique name of the stage, the log including line-by-line messages generated by the stage;” arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection Kaza et al. (U. S Pub. No. 20210173826 (see U.S Provisional 62/944,112) in further view of Sharma et al. (U.S Pub. No. 20200057858), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Vilakkumadathil et al. (U.S Pub. No. 20160019132) and Manu et al. (U.S Pub. No. 20110225133) , in conjunction with Kaza et al. (U. S Pub. No. 20210173826 (see U.S Provisional 62/944,112) and Sharma et al. (U.S Pub. No. 20200057858). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 8-17, regarding allowance of the application. Examiner asserts that claims 1-2, 4-9, 11-15 and 17-18 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Kaza - Sharma – Vilakkumadathil- Manu teach the aforementioned limitations of independent claims 1, 8, and 14 rendering the claim limitations obvious before the effective date of the claimed invention.


Claim Objections

Claim 8 is/are objected to because of the following informalities:

	In regards to Claim 8, the applicant recites the limitation “a unique name of the stage,” this is unclear because there is a lack of antecedence for the limitation the stage, as the stage was not previously recited in claim. It creates confusion as to which stage the applicant is referring to. The specification state on Par. (0020) “Together, the CI and CD phases are generally referred to herein as the pipeline 106, where the CI phase generally includes the stages S1 (compile and build) and S2 (test), and the CD phase generally includes the stage S3 (package and deploy). In connection therewith, the CI and CD phases are often triggered/coordinated by orchestration software such as Jenkins, Concourse, etc. Theoretically, CI and CD follow in generally rapid succession (as described above), such that as soon as changes to the software are bundled into the artifact (in the CI phrase), the artifact is immediately deployed into production (in the CD phase”. Therefore it will be broadly and reasonably interpreted that the stage is referring to a stage in the pipeline corresponding to the artifacts. Examiner suggests amending the claims by using the phrase “a” in front of stage to recite consistent claim language when first reciting a claim and to eliminate confusion. Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-9, 11-13 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claim 8 and 14, the applicant recites the limitation “for said one of the multiple stages”, this is unclear because the limitation “said” is an indefinite phrase that makes it difficult to interpret what particular stage or stages the applicant is referring to. The specification states on Par. (0016) “The system 100 also includes a development and testing pipeline 106, which defines multiple stages, S1, S2, S3, etc., which are referenced generally at 108. In the illustrated embodiment, the system 100 includes the three stages, S1-S3”;. Therefore it will be broadly and reasonably interpreted that said one of multiple stages is referring to a unit testing/functional testing stage, build stage, deployment stage or the like thereof. Examiner suggest amending the claims by removing the phrase “said” to recite consistent claim language and to eliminate confusion. 

Claims 9, 11-13 and 15 are being additionally rejected for being dependent on a rejected base claim

In regards to Claims 17 and 18, claims 17 and 18 are non-transitory computer-readable storage medium that are dependent on canceled claim 16 and have an improper dependency to the claims. The specification state in Par. (0036) “Furthermore, in various embodiments, computer-executable instructions may be stored in the memory 204 for execution by the processor 202 to cause the processor 202 to perform one or more of the functions described herein (e.g., one or more of the operations of method 300, etc.), such that the memory 204 is a physical, tangible, and non-transitory computer-readable media.” Therefore it will broadly and reasonably interpreted that the The Examiner suggests amending the claims to change the dependency of claims 17-18 to be dependent on claim 14 that is a non-transitory computer-readable storage medium claim or to a proper/not-canceled independent claim. Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“the facilitator computing device is configured to:”, in claims 8
“the secure write computing device is configured to”, in claim 8 (see MPEP 2181 I A)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 


The following is the examiner’s interpretation and suggestions for portions of the claims:
It should be noted that independent claim 8 refer to “the facilitator computing device is configured to:”. It becomes difficult as an Examiner to clearly understand the definition and meaning of these limitations as the phrase “facilitator computing device” is a generic placeholder and term. The Specification state on Par. (0042-0043) “he system 100 includes a facilitator computing device 122, which is separate from the pipeline 106 and/or wholly or partially included therein. The facilitator computing device 122 is configured, by executable instructions, to perform the operations described herein. As described in more detail below, such operations generally include, but are not limited to, retrieving the metadata 110 and a stage log 112 generated by the pipeline 106 when an artifact is subject to the corresponding stage 108, generating a stage record based on the metadata 110 and stage log 112, writing the stage record to data structure 118, [..] the facilitator computing device 122 is generally consistent in structure with the computing device 200,”. Therefore, the specification includes sufficient structure for the “facilitator computing device”. 



The following is the examiner’s interpretation and suggestions for portions of the claims:
It should be noted that independent claim 8 refer to “the secure write computing device is configured to”. It becomes difficult as an Examiner to clearly understand the definition and meaning of these limitations as the phrase “the secure write computing device” is a generic placeholder and term. The specifications describes in Par. (0043) “The secure write engine 124 is also generally consistent in structure with the computing device 200 described above. That said, the secure write engine 124 may have only read access to the data structure 118,.” Therefore, the specification includes sufficient structure for the " the secure write computing device ".



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaza et al. (U. S Pub. No. 20210173826 (see U.S Provisional 62/944,112), hereinafter referred to as “Kaza”), Vilakkumadathil et al. (U.S Pub. No. 20160019132, hereinafter referred to as “Vilakkumadathil”) and Manu et al. (U.S Pub. No. 20110225133, hereinafter referred to as “Manu”) in further view of Sharma et al. (U.S Pub. No. 20200057858, hereinafter referred to as “Sharma”)


	Regarding Independent Claim 1 (Currently Amended), Kaza teaches a computer-implemented method for use in authenticating a software artifact, the method comprising: (Par. (0008) “The results generated through the automated build and verification of software artifacts are grouped into blocks in a blockchain.”; authenticating (verification) of software artifact))
retrieving, for a first stage of a pipeline, metadata for an artifact and a log for the artifact, the metadata including ……and a result of the first stage; (Par. (0009) “installing a blockchain transaction client in the automated CI/CD pipeline stages to capture the results and contextual metadata within that stage;”; retrieving (capturing) metadata with result of the first stage (results correlating to pipeline stages)), (Figure 4 label “Metadata”; metadata includes stage log (log/table of pipeline stage information)), 
	generating, by the computing device, a checksum for the log, based on a hashing function; (Par. (0036) “metadata for the committer as well as specific information regarding the software artifact that was being checked”; checksum (metadata being checked) for the stage log), (Figure 3 labels 302-303; blocks correlating to stage log/ metadata with checksum (validating)), (Par. (0035) “a non-repudiatable and immutable encrypted block that records the metadata from each stage of the software automation process.”; hashing function (blockchain corresponding to hash (encrypted block with non-repudiatable and immutable block correlating to stage)), (Par. (0035) “The chain-of-custody for the generated and deployed software artifacts is captured in the blockchains and is queried based on the requirements to provide a timeline based view of the ownership and handoff checks that were passed.”; checksum (blockchain corresponding to checks that were passed))
	compiling, by the computing device, a first stage record for the artifact and the first stage, the first stage record including the checksum, ………., and the metadata, but not the log; (Par.  (0008) “each individual stage of a CI or CD as a node in the automated software lifecycle. The results generated through the automated build and verification of software artifacts are grouped into blocks in a blockchain.”; compiling (software artifacts are grouped) a stage record (block corresponding to stage), stage record including checksum (automated build and verification of software)), (Par. (0012) “collecting the result of a static code analysis; (e) collecting the result of the security tests conducted to validate the that the software artifacts do not contain any malicious code or vulnerability;”; compiling (collecting) results)), (Par. (0033) “the pipeline stages capture the metadata and test results to provide chain-of-custody for the changes in the code base that result in the newer version of software being deployed to production.”; stage record including metadata (capture the metadata and test results)))), (Par. (0009-00017) “capture the results and contextual metadata within that stage; [..] collecting software commit identity information for the source repository; [..] collecting software build information from an automation orchestrator; [..] collecting the result of a static code analysis; (e) collecting the result of the security tests conducted to validate the that the software artifacts do not contain any malicious code or vulnerability; [..] collecting the result of functional tests that validate the functionality of the software being developed;”; but not the stage log (compiling (collecting) does not include stage log only results of test))
	storing the first stage record in at least two different data structures; and  (Par. (0008) “software artifacts are grouped into blocks in a blockchain. This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains to record and maintain software chain-of-custody information, said methodology comprising the steps of”; storing stage record in two different data structures (various stages being stored and recorded in multiple blockchains))
authenticating the artifact based on the first stage record for the artifact in each of the at least two data structures, prior to releasing the artifact into from the first stage of the pipeline production. (Par. (0036) “the software artifact that was being checked in to the source control repository to be packaged and tested in the automated pipeline prior to deployment.”; prior to releasing the artifact into production (prior to deployment) authenticating the artifact (software artifact that was being checked)), (Par. (0008) “The results generated through the automated build and verification of software artifacts are grouped into blocks in a blockchain”;  authenticating (verification)  of the at least two data structures (blocks in a blockchain))
However Kaza does not explicitly teach a unique name of the first stage, a size of the artifact, ….. the log including line-by-line messages generated by the first stage; generating, by a computing device, a keyword count for the log; a representation of the keyword count,
Wherein Vilakkumadathil teaches a unique name of the first stage, ……, the log including line-by-line messages generated by the first stage; (Par. (0023) “report 110 includes a list of all violations of the standards stored in data store 108, which includes object name, object type, stage name, stage type, and type”; metadata including unique name of first stage (data of reports corresponding to stage name)), (Par. (0038) “validation tool 104 (see FIG. 1) determines attributes [..] including a corresponding job or object name, stage name, stage type”; metadata including unique name of stage (attribute including stage name)), (Par. (0037) “aggregator stages of a job specified by ETL code 106 (see FIG. 1) exceeds a predetermined maximum number of aggregator stages, (2) a count of the number of transformer stages of the job exceeds a transformer stages, (3) a count of the number of occurrences of re-partitioning of data sets in the job exceeds a predetermined maximum number of occurrences of re-partitioning of data sets, (4) a count of the number of sort stages in the job exceeds a predetermined maximum number of sort stages”; various stages (aggregator stage, transformer stage, sort stage)), (Par. (0036) “ETL code 106 (see FIG. 1) is generated in a transformer stage or another stage other than an SKG stage, (3) parameter(s) in the first predetermined set of parameter(s) are present in a job specified by ETL code [..] a log job errors feature is not enabled for the sequence, where the log job errors feature allows a message to be logged about a job whose run ends with a warning or fatal error”; generated by the first stage (generated in a transformer stage or another stage), the log including line-by-line messages (log corresponding to job error messages)), (Figure 4, labels “Error Description” and “DSX Line”; log including line-by –line messages (log/table with error description and line by line coded message)), (Figure 5 labels “Stage name”, “Violation Type” and Violation Description”; log including line-by-line messages (Log/table corresponding to Stage with line by line error/violation description messages)),(Examiner notes: in the instant application the specifications states in Par. (0029) that the line-by-line messages corresponding to the stage log can include warning and/or error messages, therefore it will be broadly and reasonably interpreted as such)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vilakkumadathil within the teachings of Kaza to include a unique name of the first stage the log including line-by-line messages generated by the first stage because of the analogous concept software development 
	However Kaza and Vilakkumadathil do not explicitly teach a size of the artifact; generating, by a computing device, a keyword count for the log, a representation of the keyword count,
	Wherein Manu teaches a size of the artifact, (Par. (0038) “Metadata may identify equipment used to create an artifact, such as a development environment for a software program or a camera used to create a still image. Metadata may also describe a size of an artifact, including a physical size”; metadata including size of an artifact))

	However Kaza, Vilakkumadathil and Manu do not explicitly teach generating, by a computing device, a keyword count for the log; a representation of the keyword count,
Wherein Sharma teaches generating, by a computing device, a keyword count for the log; (Par. (0052-0053) “The NLP 514 outputs counts of words or phrases in vulnerability detection vectors 520A-C based on an embedding of the CBR data 512 in a vector space 522. [..] The vulnerability data 516 comprises a set of vulnerability vectors 518, which are frequency counts of words or phrases indicative of vulnerabilities as classified by the NLP 514. The association of words and phrases with vulnerabilities is determined by the vulnerability detection vectors 520A-C”; keyword count (count of words or phrases)), (Figure 2 labels 206a-d; stage log (logs of data on vulnerability table)), (Par. (0031) “generate a set of vulnerability vectors. The vulnerability vectors comprise information indicative of vulnerabilities from the CBR data. The generated stage log (vulnerability vector of data)), (Par. (0045) “generator constructs program code that passes an input vector for a software artifact or software component to each of the M trained classifiers, stores the outputs of the M trained classifiers as a set or vector”; stage log (vector) corresponding to software artifact)), (Par. (0059) “to generate the vulnerability vectors 518, which comprise the vectors strong_vuln_count, medium_vuln_count, and weak_vuln_count. These vectors are generated by summing the associations of each word in the CBR data 512 with each word in the vulnerability detection vectors 520A, 520B, and 520C, respectively.”; keyword count ( word count for each word correlating to vector))
	a representation of the keyword count,  (Par. (0059) “to generate the vulnerability vectors 518, which comprise the vectors strong_vuln_count, medium_vuln_count, and weak_vuln_count. These vectors are generated by summing the associations of each word in the CBR data 512 with each word in the vulnerability detection vectors 520A, 520B, and 520C, respectively.”; keyword count ( word count for each word correlating to vector)), (Par. (0052-0053) “The NLP 514 outputs counts of words or phrases in vulnerability detection vectors 520A-C based on an embedding of the CBR data 512 in a vector space 522. [..] The vulnerability data 516 comprises a set of vulnerability vectors 518, which are frequency counts of words or phrases indicative of vulnerabilities as classified by the NLP 514. The association of words and phrases with vulnerabilities is determined by the vulnerability detection vectors 520A-C”; keyword count (count of words or phrases))


Regarding Dependent Claim 4 (Currently Amended), the combination of Kaza, Vilakkumadathil, Manu and Sharma teach the method of claim 1, Kaza further teaches the computer-implement method of claim 1, wherein the at least two data structures include: a first data structure integrated into a development system and a second data structure integrated into an operations system. (Par. (0008) at least two data structures (multiple blocks in blockchain)), (Par. (0009- 0017) “installing a blockchain transaction client in the automated CI/CD pipeline stages to capture the results and contextual metadata within that stage; [..] collecting the result of functional tests that validate the functionality of the software being developed; [..] This information includes the provenance of the software from the developer of the code all the way to the policies that the software must pass in order to run in the production cluster.”; data structures (blockchain transactions) corresponding to development system ( software being developed)), (Par. (0031) “One should appreciate that the disclosed method(s) herein refer to blockchain technologies as a whole, which include various implementations of blockchain, blockDAGs (Distributed Acyclic Graphs), ledgers, hyperledgers, distributed ledgers and related distributed database management and dissemination technologies. Distributed ledger systems described herein can be permissioned or permissionless, private or public, and may involve heterogenous nodes that act as groups, pools or consortiums that own a significant portion of the software build, test or deployment automation.”; data structures (blockchains) corresponding to operation system and development system (software build, test)), (Par. (0032) “The results of this stage are then captured and if the committed code passes the tests, it is moved to the build stage of the pipeline, 103. The built code is then tested for functional compliance in 104 using automated functional operation systems (functional testing))

	Regarding Dependent Claim 5 (Currently Amended), the combination of Kaza, Vilakkumadathil, Manu and Sharma teach the method of claim 1, Kaza further teaches the computer-implemented method of claim 1, wherein the at least two data structures include three data structures. (Figure 2 labels 201-203; three data structures (blockchains 201-203)), (Par. (0034) “the metadata from the different stages of the CI/CD pipeline can be captured in a blockchain. For example, 202 shows a blockchain that capture the information from the CI stages 101-106. The ability to capture the metadata from the CI/CD or Cluster stages in a blockchains allows the design to restrict access or build custom consensus mechanisms that relate to the handoffs between the tools within one stage of lifecycle tools”; data structures (blockchains) capturing metadata)), (Par. (0008) “This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains to record and maintain software chain-of-custody information, said methodology comprising the steps of:”; three data structures (multiple blockchains))

	Regarding Independent Claim 8 (Currently Amended), Kaza teaches a system for use in authenticating a software artifact, the system comprising: (Par. (0008) “The results generated through the automated build and verification of software authenticating (verification) of software artifact))
a facilitator computing device and a secure write computing device, wherein the facilitator computing device is configured to: (Par. (0037) “the schematic of the ci/cd pipeline components running on one server 501. The second server 502 shows the blockchain running on a physical server. other variations including running one or more components of the ci/cd pipeline or blockchain on one or more servers or on cloud based infrastructure are also considered to be included, even if not explicit disclosed. Each server comprising a non-transitory computer-readable storage medium storing thereon instructions that, when executed by one or more processors”; facilitator computing device (first server) and a secure write computing device (second server correlating to blockchain)), (Par. (0034) “The ability to capture the metadata from the CI/CD or Cluster stages in a blockchains allows the design to restrict access or build custom consensus mechanisms that relate to the handoffs between the tools within one stage of lifecycle tools”; secure write access (blockchain with ability to allow or restrict access)) 
for each of multiple stages of a pipeline: retrieve metadata and a log for the artifact; (Figure 1 labels 101, 103, 104, 107 and 109; each of the multiple stages of the pipeline (build, functional testing deployment stages etc.)) (Par. (0009) “installing a blockchain transaction client in the automated CI/CD pipeline stages to capture the results and contextual metadata within that stage;”; retrieving (capturing) metadata with result of the stage (results correlating to pipeline stages)), (Figure 4 label “Metadata”; metadata includes stage log (log/table of pipeline stage information))
the metadata including …and a result of the stage ((Figure 4 label “Metadata”; metadata includes stage log (log/table of pipeline stage information)) (Par. (0009) “installing a blockchain transaction client in the automated CI/CD pipeline stages to capture the results and contextual metadata within that stage;”; metadata including result of the stage (results correlating to pipeline stages)
	generate a hash value for the log; (Par. (0035) “a non-repudiatable and immutable encrypted block that records the metadata from each stage of the software automation process.”; hashing value (blockchain corresponding to hash (encrypted block with non-repudiatable and immutable block correlating to stage)),
compile a stage record for the artifact and the stage, the stage record including the hash value, ………, and the metadata; (Par.  (0008) “each individual stage of a CI or CD as a node in the automated software lifecycle. The results generated through the automated build and verification of software artifacts are grouped into blocks in a blockchain.”; compiling (software artifacts are grouped) a stage record (block corresponding to stage), (Par. (0012) “collecting the result of a static code analysis; (e) collecting the result of the security tests conducted to validate the that the software artifacts do not contain any malicious code or vulnerability;”; compiling (collecting) results)), (Par. (0033) “the pipeline stages capture the metadata and test results to provide chain-of-custody for the changes in the code base that result in the newer version of software being deployed to production.”; stage record correlating to results)), (Par. (0008-0009) “software artifacts are grouped into blocks in a blockchain. This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains to record and maintain software chain-of-stage record (blocks in a block corresponding to stage) including metadata and hash value (blockchain corresponding to encrypted record))
store the stage record in one of a plurality of data structures; and (Par. (0035) “the transmitted metadata from 109 that comprising identity and/or artifact test results that need to be added to the blockchain pending verification as shown in 302. The nodes within the blockchain network perform consensus 303 to validate the metadata with peers if required. Given that the peers in the network might use codified automated policies to validate the results, the consensus mechanism can be driven entirely through automation. Once the information passes the approval process 304, the metadata is packaged into a block and added to the corresponding ledger as showcased in 305. The ledger to which the block is added might depend on the implementation”; store the stage record in data structure (metadata corresponding to stage added into blockchain))
pass the stage record to the secure write computing device; and (Par. (0034-0035) “a blockchains allows the design to restrict access or build custom consensus mechanisms that relate to the handoffs between the tools within one stage of lifecycle tools  [..] the blockchain transaction client that captures the metadata and transmits it to the nodes in the blockchain.”; pass the stage record (transmit the capture metadata to the nodes)) to the secure write computing device (nodes in blockchain corresponding to allow or restrict access))
wherein the secure write computing device is configured to store each of the stage records in at least one other data structure of the plurality of data structures; and (Par. (0008) “The results generated through the automated build and verification of software artifacts are grouped into blocks in a blockchain. This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains to record and maintain software chain-of-custody information, said methodology comprising the steps of:”; data structures (multiple blocks in a blockchain)), (Par. (0032) “the software artifact is tested for security in 105 and only the artifacts that pass the security tests are stored in an artifact repository such as Artifactory. To secure the ownership of these built artifacts, content trust is enabled in 106 to track the various handoffs that happened in the CI stages of the artifact.”; other data structure (artifact repository))
 	wherein the facilitator computing device is further configured to authenticate the artifact for one of the multiple stages of the pipeline based on the stage record for said one of the multiple stages the artifact stored in the one of the plurality of data structures and in the at least one other data structure of the plurality of data structures. (Par. (0034) “software artifact deployment lifecycle. 109 shows the blockchain transaction client that is used to capture the metadata from the CI/CD stages to transmit the information to the blockchain for verification and processing. Once a developer commits code into a source control system, 101 capture the metadata relevant to the user and the repository information for the submitted code. [..] only the artifacts that pass the security tests are stored in an artifact repository such as Artifactory”; authenticate the artifact (verification of the software artifact) on stage records (CI/CD stages)) stored in one of the plurality of data structures (blocks in blockchain) and at least one other data structure (Artifact repository))
However Kaza does not explicitly teach a unique name of the stage, a size of the artifact, ……., the log including line-by-line messages generated by the stage, generate a keyword count of the stage log, a representation of the keyword count.
Wherein Vilakkumadathil teaches a unique name of the first stage, ……, the log including line-by-line messages generated by the first stage; (Par. (0023) “report 110 includes a list of all violations of the standards stored in data store 108, which includes object name, object type, stage name, stage type, and type”; metadata including unique name of first stage (data of reports corresponding to stage name)), (Par. (0038) “validation tool 104 (see FIG. 1) determines attributes [..] including a corresponding job or object name, stage name, stage type”; metadata including unique name of stage (attribute including stage name)), (Par. (0037) “aggregator stages of a job specified by ETL code 106 (see FIG. 1) exceeds a predetermined maximum number of aggregator stages, (2) a count of the number of transformer stages of the job exceeds a predetermined maximum number of transformer stages, (3) a count of the number of occurrences of re-partitioning of data sets in the job exceeds a predetermined maximum number of occurrences of re-partitioning of data sets, (4) a count of the number of sort stages in the job exceeds a predetermined maximum number of sort stages”; various stages (aggregator stage, transformer stage, sort stage)), (Par. (0036) “ETL code 106 (see FIG. 1) is generated in a transformer stage or another stage other than an SKG stage, (3) parameter(s) in the first predetermined set of parameter(s) are present in a job specified by ETL code [..] a log job errors feature is not enabled for the sequence, the log job errors feature allows a message to be logged about a job whose run ends with a warning or fatal error”; generated by the first stage (generated in a transformer stage or another stage), the log including line-by-line messages (log corresponding to job error messages)), (Figure 4, labels “Error Description” and “DSX Line”; log including line-by –line messages (log/table with error description and line by line coded message)), (Figure 5 labels “Stage name”, “Violation Type” and Violation Description”; log including line-by-line messages (Log/table corresponding to Stage with line by line error/violation description messages)),(Examiner notes: in the instant application the specifications states in Par. (0029) that the line-by-line messages corresponding to the stage log can include warning and/or error messages, therefore it will be broadly and reasonably interpreted as such)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vilakkumadathil within the teachings of Kaza for the reasons discussed in independent claim 1 stated above.
However Kaza and Vilakkumadathil do not explicitly teach a size of the artifact, generate a keyword count of the stage log, a representation of the keyword count.
Wherein Manu teaches a size of the artifact, (Par. (0038) “Metadata may identify equipment used to create an artifact, such as a development environment for a software program or a camera used to create a still image. Metadata may also describe a size of an artifact, including a physical size”; metadata including size of an artifact))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Manu within the teachings of Kaza and Vilakkumadathil for the reasons discussed in independent claim 1 stated above.

Wherein Sharma teaches generate a keyword count of the stage log; (Par. (0052-0053) “The NLP 514 outputs counts of words or phrases in vulnerability detection vectors 520A-C based on an embedding of the CBR data 512 in a vector space 522. [..] The vulnerability data 516 comprises a set of vulnerability vectors 518, which are frequency counts of words or phrases indicative of vulnerabilities as classified by the NLP 514. The association of words and phrases with vulnerabilities is determined by the vulnerability detection vectors 520A-C”; keyword count (count of words or phrases)), (Figure 2 labels 206a-d; stage log (logs of data on vulnerability table)), (Par. (0031) “generate a set of vulnerability vectors. The vulnerability vectors comprise information indicative of vulnerabilities from the CBR data. The generated vulnerability vectors are sent to the vulnerability identifier 220 for processing”; stage log (vulnerability vector of data)), (Par. (0045) “generator constructs program code that passes an input vector for a software artifact or software component to each of the M trained classifiers, stores the outputs of the M trained classifiers as a set or vector”; stage log (vector) corresponding to software artifact)), (Par. (0059) “to generate the vulnerability vectors 518, which comprise the vectors strong_vuln_count, medium_vuln_count, and weak_vuln_count. These vectors are generated by summing the associations of each word in the CBR data 512 with each word in the vulnerability detection vectors 520A, 520B, and 520C, respectively.”; keyword count ( word count for each word correlating to vector)) 
	a representation of the keyword count,  (Par. (0059) “to generate the vulnerability vectors 518, which comprise the vectors strong_vuln_count, keyword count ( word count for each word correlating to vector)), (Par. (0052-0053) “The NLP 514 outputs counts of words or phrases in vulnerability detection vectors 520A-C based on an embedding of the CBR data 512 in a vector space 522. [..] The vulnerability data 516 comprises a set of vulnerability vectors 518, which are frequency counts of words or phrases indicative of vulnerabilities as classified by the NLP 514. The association of words and phrases with vulnerabilities is determined by the vulnerability detection vectors 520A-C”; keyword count (count of words or phrases))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sharma within the teachings of Kaza Vilakkumadathil and Manu for the reasons discussed in independent claim 1 stated above.

Regarding Dependent Claim 11 (Original), claim 11 recites similar limitation to the method of claim 4 and the teachings of Kaza Vilakkumadathil Manu and Sharma address all the limitation discussed in claim 4 and are thereby rejected under the same grounds.
Regarding Dependent Claim 12 (Original), the combination of Kaza Vilakkumadathil Manu and Sharma teach the method of claim 1, Kaza further teaches the system of claim 8, wherein the at least one other data structure includes two data structures. (Figure 2 labels 201-203; two data structures (blockchains 201-203)), data structures (blockchains) capturing metadata)), (Par. (0008) “This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains to record and maintain software chain-of-custody information, said methodology comprising the steps of:”; two data structures (multiple blockchains)), (Par. (0034) “software artifact deployment lifecycle. 109 shows the blockchain transaction client that is used to capture the metadata from the CI/CD stages to transmit the information to the blockchain for verification and processing. Once a developer commits code into a source control system, 101 capture the metadata relevant to the user and the repository information for the submitted code. [..] only the artifacts that pass the security tests are stored in an artifact repository such as Artifactory”; one other data structure (Artifact repository))

Regarding Dependent Claim 13 (Original), the combination of Kaza Vilakkumadathil Manu and Sharma teach the method of claim 1, Kaza further teaches the system of claim 8, wherein the facilitator computing device is configured to, in connection with authenticating the artifact, compare the hash values in the stage record for the one of the multiple stages stored in the one of the plurality of data structures and in the at least one other data structure of the plurality of data structures. (Par. (0037) “ci/cd pipeline components running on one server 501. The second server 502 shows the blockchain running on a physical server. other variations including running one or more components of the ci/cd pipeline or blockchain on one or more servers or on cloud based infrastructure are also considered to be included”; facilitator (server running blockchain)), (Par. (0008) “The results generated through the automated build and verification of software artifacts are grouped into blocks in a blockchain. This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains to record and maintain software chain-of-custody information, said methodology comprising the steps of:”; authenticating the artifact (verification of software artifact on blockchain)), (Par. (0015) “generating an immutable, encrypted and non-repudiatable block for the received metadata based on the consensus within the blockchain network.”; stage record stored in one of the plurality of data structures (metadata corresponding to stage stored within block on blockchain)), (Par. (0008) “software artifacts are grouped into blocks in a blockchain. This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains to record and maintain software chain-of-custody information, said methodology comprising the steps of:”; one of the plurality of data structures (blocks in blockchain, multiple blockchains)), (Par. (0032) “the artifacts that pass the security tests are stored in an artifact repository such as Artifactory. To secure the ownership of these built artifacts, content trust is enabled in 106 to track the various handoffs that happened in the CI stages of the artifact.”; other data structure (artifact repository)), (Par. (0035) “a non-repudiatable and immutable encrypted block that records the metadata from each stage of the software automation process [..] compare the hash values (immutable encrypted block that records corresponding to verification and consensus of nodes that validate metadata before adding block into ledger based on previous blocks))


	Regarding Independent Claim 14 (Original), claim 14 is a non-transitory computer-readable storage medium claim that recites similar limitation to the method of independent claim 1 and the teachings of Kaza Vilakkumadathil Manu and Sharma address all the limitation discussed in independent claim 1 and are thereby rejected under the same grounds.



Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaza et al. (U. S Pub. No. 20210173826 (see U.S Provisional 62/944,112), hereinafter referred to as “Kaza”), Vilakkumadathil et al. (U.S Pub. No. 20160019132, hereinafter referred to as “Vilakkumadathil”), Manu et al. (U.S Pub. No. 20110225133, hereinafter referred to as “Manu”) and Sharma et al. (U.S Pub. No. 20200057858, hereinafter referred to as “Sharma”) in further view of Chandrasekaran et al. (U.S Pub. No. 20200012779, hereinafter referred to as “Chandrasekaran”)

	Regarding Dependent Claim 2 (Currently Amended), the combination of Kaza Vilakkumadathil Manu and Sharma the method of claim 1, Kaza further teaches the computer-implement method of claim 1, wherein the metadata further includes a start time of the first stage and, (Figure 4 labels “Metadata from CI/CD pipeline, Commit ID, Committer name, Commiter Date”; metadata including start time (date code is committed)), (Figure 2 label “time”; showing the start time of the metadata in the stages))
	However Kaza Vilakkumadathil Manu and Sharma do not explicitly teach an end time of the first stage.
Wherein Chandrasekaran teaches an end time of the first stage (Par. (0008) “A system for tracking and authenticating software code transition during one or more phases of software development and deployment in a DevOps platform is provided”; stage (phase of software development)), (Par. (0032) “o time period i.e. start date and end date, event type, DevOps tool name or phase of software development and deployment, and artifacts such as Change Requests [..] of each of the phase or event to trace the related events to view associated metadata like user who triggered it, time stamp, etc. in response to auditor queries received via the terminal device”; end time of the stage (time period  [..] end date) corresponding to stage (phase) and metadata))


	Regarding Dependent Claims 9 and 15, claims 9 and 15 recite similar limitations to claim 2 and the teachings of Kaza Vilakkumadathil Manu Sharma and Chandrasekaran address all the limitations discussed in claim 2 and are thereby rejected under the same grounds.

Claims 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaza et al. (U. S Pub. No. 20210173826 (see U.S Provisional 62/944,112), hereinafter referred to as “Kaza”), Vilakkumadathil et al. (U.S Pub. No. 20160019132, hereinafter referred to as “Vilakkumadathil”), Manu et al. (U.S Pub. No. 20110225133, hereinafter referred to as “Manu”) and Sharma et al. (U.S Pub. No. 20200057858, hereinafter referred to as “Sharma”) in further view of Singi et al. (U.S Pub. No. 20200252219, hereinafter referred to as “Singi”)

	Regarding Dependent Claim 6 (Currently Amended), the combination of Kaza Vilakkumadathil Manu and Sharma the computer-implement method of claim 1, wherein authenticating the artifact includes comparing the checksum in the first stage record from one of the at least two data structures to the checksum in another stage record from a different one of the at least two data structures.
	Wherein Singi teaches the computer-implement method of claim 1, wherein authenticating the artifact includes comparing the checksum in the first stage record from one of the at least two data structures to the checksum in the first stage record from a different one of the at least two data structures. (Par. (0003) “a base application; extracting, by the device, a set of sub-application artifacts associated with the base application [..] a blockchain and in connection with storage of the base application in the blockchain to enable subsequent identification and verification of the base application.”; authenticating the artifact (sub-application artifact with verification) corresponding to stage record (blockchain in connection with storage)), (Par. (0011-0012) “a software development project may include a first team developing a first artifact (e.g., a package), a second team developing a second artifact (e.g., a code library), and hundreds of other teams developing thousands or millions of other artifacts. [..] software application until the code library is thoroughly tested to ensure that adding stage (developing, operation (code/testing))),  (Par. (0013) “When a software application is stored in an environment that is accessible by multiple users, a hash may be used to uniquely represent the software application, which may enable verification that the software application remains unchanged [..] an MD5 checksum may be evaluated in connection with a software application to ensure that the software application that a user downloads matches the software application that the developer provided (e.g., by comparing respective MD5 checksums)”; authenticating the artifact (software application [..] verification) includes comparing the checksum (comparing respective checksums)), (Par. (0014) “a software application is to be verified, the identity generation platform may generate a verification composite identity and compare the verification composite identity to the base composite identity. If the verification composite identity and the base composite identity match, the identity generation platform may determine that the software application from which the verification composite identity was generated is unaltered”; comparing), (Par. (0025) “identity generation platform 102 may generate a composite identity for a software application, S′, to verify that S′ is S. For example, identity generation platform 102 may generate a verification composite identity 130′ of S′ for comparison to base composite identity 130 of S”; comparing corresponding to checksum (“verify that S’ is S’))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Singi within the teachings of Kaza Vilakkumadathil Manu Sharma to include authenticating the artifact by comparing the 


Regarding Dependent Claim 7 (Currently Amended), the combination of Kaza Vilakkumadathil Manu and Sharma the method of claim 1, Kaza further teaches the computer-implement method of claim 6, wherein authenticating the artifact includes: comparing the result in the first stage record from one of the at least two data structures to the result in the first stage record from a different one of the at least two data structures; and (Par. (0035) “the blockchain transaction client that captures the metadata and transmits it to the nodes in the blockchain. 301 showcases the transmitted metadata from 109 that comprising identity and/or artifact test results that need to be added to the blockchain pending verification [..] The nodes within the blockchain network perform consensus 303 to validate the metadata with peers if required. Given that the peers in the network might use codified automated policies to validate the results, the consensus mechanism can be driven entirely through automation. Once the information passes the approval process 304, the metadata is packaged into a block and added to the corresponding ledger as showcased in 305. The ledger to which the block is added might depend on the implementation”; authenticating the artifact (artifact test results pending verification) includes comparing the results in one stage records (nodes within blockchain perform consensus (comparing) based on previous blocks added)), (Par. (0032) “the blockchain transaction client that is used to capture the metadata from the CI/CD stages to transmit the information to the blockchain for verification and processing. Once a developer commits code into a source control system, 101 capture the metadata relevant to the user and the repository information for the submitted code. In 102, a static code analysis tool is executed against the code repository order to find out any possible defect in the code. The results of this stage are then captured and if the committed code passes the tests, it is moved to the build stage of the pipeline, 103. The built code is then tested for functional compliance in 104 using automated functional testing tools like Selenium. results in one stage record (blockchain verification  [..] if the committed code passes the tests [..] once the functionality is confirmed, the software artifact is tested [..] that pass security test)), (Par. (0008) “The results generated through the automated build and verification of software artifacts are grouped into blocks in a blockchain. This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains”; one of at least two data structures [..] from a different one of the at least two data structures (multiple blockchains with multiple blocks used corresponding to stage))
	However Kaza Vilakkumadathil Manu and Sharma do not explicitly teach authenticating the artifact when the checksums and the results match.
	Wherein Singi teaches authenticating the artifact when the checksums and the results match. (Par. (0019) “identity generation platform 102 may use a [..] a checksum, and/or the like”; identity generation platform corresponding to checksum), (Par. (0026) “dentity generation platform 102, using identity assessor 110, may attempt to verify that S′ is S [..] matches verification composite identity 130′, identity generation platform 102 may determine that S′ is genuine (e.g., that S′ is S).”; identity generation platform matching the checksum with the results (S’ is S’))), (Par. (0016) “S may include a hierarchical arrangement of packages, code, libraries, functions, and/or the like. In this case, when extracting information from software application 120, identity generation platform 102 may extract application metadata 122 identifying the hierarchical results (S’ correlating to metadata/code))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Singi within the teachings of Kaza Vilakkumadathil Manu and Sharma to include authenticating the artifact when the checksums and the results match because of the analogous concept of using a blockchain based network to validate software artifacts using metadata and hashing to multiple data structures. Singi includes a process of authenticating the artifact when the checksums match, this is important because by authenticating only on the condition the checksum matches the system as a whole is securely protected from harm and risk from unauthorized users attempting to access, modify or tamper with the software development process. This in return leads to the software artifacts being release more efficiently with less risk and cost. The motivation to combine these references is because by authenticating once there is a match between the result and the checksum the code compiled, tested, developed and deployed is assured to the user that it is the most accurate test results without disruption or tampering.



Regarding Dependent Claim 17 (Currently Amended), the combination of Kaza, Vilakkumadathil Manu and Sharma do not explicitly teach the non-transitory computer-readable storage medium of claim 16, wherein the executable instructions, when executed by the processor, cause the processor to, in connection with 
Wherein Singi teaches the non-transitory computer-readable storage medium of claim 16, wherein the executable instructions, when executed by the processor, cause the processor to, in connection with authenticating the artifact for one of the multiple stages of the pipeline, compare the checksum in the stage record for the one of the multiple stages from one of the at least two data structures to the checksum in the stage record for the one of the multiple stages from a different one of the at least two data structures. (Par. (0005) “a non-transitory computer-readable medium may store one or more instructions. The one or more instructions, when executed by one or more processors of a device, may cause the one or more processors to:”; non-transitory computer readable medium, executed by processor to: )) (Par. (0003) “a base application; extracting, by the device, a set of sub-application artifacts associated with the base application [..] a blockchain and in connection with storage of the base application in the blockchain to enable subsequent identification and verification of the base application.”; authenticating the artifact (sub-application artifact with verification) corresponding to stage record (blockchain in connection with storage)), (Figure 1 labels 101, 103, 104, 107 and 109; multiple stages of the pipeline (build, functional testing deployment stages etc.)) (Par. (0009) “installing a blockchain transaction client in the automated CI/CD pipeline stages to capture the results and contextual metadata within that stage;”; metadata with result of the stage (results correlating to pipeline stages)), (Figure 4 label “Metadata”; metadata includes stage log (log/table of pipeline stage information)), (Par. (0011-0012) “a software development project may include a first team developing a first artifact (e.g., a package), a second team developing a second artifact (e.g., a code library), and hundreds of other teams developing thousands or millions of other artifacts. [..] software application until the code library is thoroughly tested to ensure that adding the code library will not cause a negative impact to the software application [..] for multiple distributed teams of developers, testers, quality assurance personnel, managers, vendors, third-parties,”; stage (developing, operation (code/testing))),  (Par. (0013) “When a software application is stored in an environment that is accessible by multiple users, a hash may be used to uniquely represent the software application, which may enable verification that the software application remains unchanged [..] an MD5 checksum may be evaluated in connection with a software application to ensure that the software application that a user downloads matches the software application that the developer provided (e.g., by comparing respective MD5 checksums)”; authenticating the artifact (software application [..] verification) includes comparing the checksum (comparing respective checksums)), (Par. (0014) “a software application is to be verified, the identity generation platform may generate a verification composite identity and compare the verification composite identity to the base composite identity. If the verification composite identity and the base composite identity match, the identity generation platform may determine that the software application from which the verification composite identity was generated is unaltered”; comparing), (Par. (0025) “identity generation platform 102 may generate a composite identity for a software comparing corresponding to checksum (“verify that S’ is S’))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Singi within the teachings of Kaza, Vilakkumadathil Manu and Sharma for the reasons discussed in dependent claims 6 and 7 stated above.


	Regarding Dependent Claim 18 (Currently Amended), the combination of Kaza, Vilakkumadathil Manu and Sharma teach the non-transitory computer-readable storage medium of claim 14, Kaza further teaches the non-transitory computer-readable storage medium of claim 17, wherein the executable instructions, when executed by the processor, cause the processor to, in connection with authenticating the artifact: compare the result in one stage record from one of the at least two data structures to the result in another stage record from a different one of the at least two data structures; and (Par. (0035) “the blockchain transaction client that captures the metadata and transmits it to the nodes in the blockchain. 301 showcases the transmitted metadata from 109 that comprising identity and/or artifact test results that need to be added to the blockchain pending verification [..] The nodes within the blockchain network perform consensus 303 to validate the metadata with peers if required. Given that the peers in the network might use codified automated policies to validate the results, the consensus mechanism can be driven entirely through authenticating the artifact (artifact test results pending verification) includes comparing the results in one stage records (nodes within blockchain perform consensus (comparing) based on previous blocks added)), (Par. (0032) “the blockchain transaction client that is used to capture the metadata from the CI/CD stages to transmit the information to the blockchain for verification and processing. Once a developer commits code into a source control system, 101 capture the metadata relevant to the user and the repository information for the submitted code. In 102, a static code analysis tool is executed against the code repository order to find out any possible defect in the code. The results of this stage are then captured and if the committed code passes the tests, it is moved to the build stage of the pipeline, 103. The built code is then tested for functional compliance in 104 using automated functional testing tools like Selenium. Once the functionality is confirmed, the software artifact is tested for security in 105 and only the artifacts that pass the security tests are stored in an artifact repository such as Artifactory”; results in one stage record (blockchain verification  [..] if the committed code passes the tests [..] once the functionality is confirmed, the software artifact is tested [..] that pass security test)), (Par. (0008) “The results generated through the automated build and verification of software artifacts are grouped into blocks in a blockchain. This creates an encrypted record of the outcome of various stages in the automated pipeline and using multiple blockchains”; one of at least two data structures [..] from a different one of the at least two data structures (multiple blockchains with multiple blocks used corresponding to stage))
	However Kaza, Vilakkumadathil Manu and Sharma do not explicitly teach authenticate the artifact when the checksums and the results match. 
	Wherein Singi teaches authenticate the artifact when the checksums and the results match. (Par. (0019) “identity generation platform 102 may use a [..] a checksum, and/or the like”; identity generation platform corresponding to checksum), (Par. (0026) “dentity generation platform 102, using identity assessor 110, may attempt to verify that S′ is S [..] matches verification composite identity 130′, identity generation platform 102 may determine that S′ is genuine (e.g., that S′ is S).”; identity generation platform matching the checksum with the results (S’ is S’))), (Par. (0016) “S may include a hierarchical arrangement of packages, code, libraries, functions, and/or the like. In this case, when extracting information from software application 120, identity generation platform 102 may extract application metadata 122 identifying the hierarchical arrangement of the artifacts of S, a file extension of S, a size of S, an ownership of S, a type of S, and/or the like”; results (S’ correlating to metadata/code))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Singi within the teachings of Kaza, Vilakkumadathil Manu and Sharma for the reasons discussed in dependent claims 6 and 7 stated above.


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Witchey; Nicholas J (U.S Pub. No. 20200155944) “DISTRIBUTED LEDGER TRACKING OF EVENT DATA”. Considered this reference because it addressed the utilization of a blockchain/ distributed ledger associated with the authentication of software applications 

Kurian; Manu (U.S Pub. No. 20190268139) “DATA AUTHENTICATION USING A BLOCKCHAIN APPROACH”. Considered this application because it relates to a blockchain network verifying software application with the use of matching or associating checksum values 

Salomon; Roberto (U.S Pub.  No. 20190065709) “DIGITAL ASSET TRACEABILITY AND ASSURANCE USING A DISTRIBUTED LEDGER”. Considered this application because it addressed the use of comparing hash values and checksums associated with software versions/ applications. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498